Citation Nr: 0824041	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which, in pertinent part, 
denied entitlement to TDIU.   


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants. When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.

VA satisfied the VCAA duty to notify by way of a letter sent 
to the veteran in April 2006; as well as through previous 
letters between February 2004 and March 2006 pertaining to 
other matters but covering essential VCAA requirements.  By 
way of these letters the RO informed the veteran of what 
evidence was required to substantiate a claim for TDIU.  The 
RO also notified the veteran of his and VA's respective 
duties for obtaining evidence, and asked the veteran to 
submit evidence and/or information in his possession to the 
AOJ.  The RO sent the April 2006 letter before the initial 
AOJ decision in this matter.  Thus the Board finds that there 
was no prejudicial error to the veteran regarding the timing 
of notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Prior to the initial AOJ decision the RO 
sent a letter to the veteran in March 2006 that included 
notice as to the last two elements.  Further, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for TDIU, any question of notice 
as to the effective date to be assigned is rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has on file service, VA, and private 
medical records, including VA examination reports.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities, particularly 
his bilateral knee disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a)  osteoarthritis of the right knee, evaluated as 
30 percent disabling; 

(b)  osteoarthritis of the left knee, evaluated as 
30 percent disabling; 

(c)  diabetes mellitus type II, evaluated as 20 
percent disabling; 

(d)  hypertension, evaluated as 10 percent 
disabling. 

The veteran meets the minimum schedular threshold 
requirements for a TDIU. 
 38 C.F.R. § 4.16(a). That is, the combined disability rating 
for the service-connected disabilities is 70 percent; and the 
bilateral knee disabilities treated as one disability-since 
they involve both lower extremities-meet the requirement of 
being rated at least 40 percent.  Id.

Nevertheless, assignment of a TDIU evaluation requires that 
the record reflect some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

The veteran's education and employment history is shown in 
the veteran's TDIU application (VA Form 21-8940), received in 
March 2006.  The veteran reported that he had three years of 
high school education and no other education or training 
before he became disabled.  Review of that VA Form 21-8940 
indicates that the veteran worked at his most recent job as a 
transportation operations specialist from October 2004 to 
December 2004.  He also reported that this entailed ship 
loading and that he worked 40 hours per week before he 
stopped working.  On that form the veteran indicated that his 
service-connected bilateral knee disability, specifically his 
left and right total knee replacements, prevented him from 
securing or following any substantially gainful occupation.  

On that form the veteran indicated that his disability first 
affected his full time employment in January 2004, that he 
became too disabled to work in July 2004, and that he last 
worked in December 2004.  He indicated that prior to this, 
his highest gross earnings were $5,302.42 per month, and that 
the most he ever earned in one year was $63,629.00.  On that 
form the veteran indicated that he left his last job because 
of his disability, but he did not receive/expect to receive 
disability retirement benefits or workers compensation 
benefits.  He stated that he had not tried to obtain 
employment since he became too disabled to work. 

Notably the veteran has several other conditions for which 
service connection is not currently in effect.  As reflected 
in the treatment records on file, these include the 
following: degenerative changes and spondylosis of the 
cervical spine; cataract, both eyes, and other eye disorders; 
nasal airway obstruction; hyperlipidemia; hypokalemia; sleep 
apnea; surgery to the left arm; and bronchitis.  These do not 
appear to have a significant impact on the veteran's ability 
to work.  Nevertheless, the disabling effects of any 
nonservice-connected conditions cannot be considered in 
determining whether the veteran is entitled to a TDIU rating.

The veteran attributes his claimed inability to work to his 
service-connected bilateral knee disabilities.  He has not 
claimed, nor does the record show, that his service-connected 
diabetes type II or hypertension has had any significant 
impact on his ability to work.  

The disabling manifestations of the veteran's service-
connected left and right knee disabilities were recently 
considered and evaluated in rating decisions of September 
2004 and June 2005, respectively, in connection with claims 
for increased ratings.  In those rating decisions, the RO 
assigned the current 30 percent disability ratings.  The 
veteran did not appeal the 30 percent rating assigned for the 
left knee disability; and after perfecting an appeal as to 
the right knee disability, the veteran withdrew that appeal 
in April 2006.   

The record applicable to the current claim includes VA and 
private medical records dated in the 2000s, including reports 
of VA examinations and records associated with a Social 
Security Administration (SSA) disability decision.  In a SSA 
decision, SSA determined that the veteran was disabled 
beginning in December 2004 due to the primary diagnosis of 
"osteoarthrosis and allied disorders." A determination of 
SSA, however, is not binding on VA decision-making as to 
entitlement to benefits including TDIU.

The medical evidence of record in this case does not support 
the veteran's contention that his service-connected left and 
right knee disabilities, in and of themselves, or even 
including the service-connected diabetes mellitus type II and 
hypertension, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  To the extent that the competent medical 
evidence of record addresses employability, such evidence 
reflects the capacity to perform at least sedentary 
employment.

The report of a May 2004 VA examination for joints shows that 
the veteran had had a right knee joint replacement in January 
2004, and planned a left knee joint replacement in July 2004.  
The veteran reported that his symptoms were much improved on 
the right, with minimal pain, which he experienced only when 
walking inclined surfaces.  The report indicates that the 
veteran reported that his symptoms did not interfere with his 
job activities or activities of daily living.  On physical 
examination, his right knee appeared normal, without 
swelling, redness or deformity, and demonstrated a range of 
motion from zero to 120 degrees without pain.  The joint was 
stable.  The left knee was also stable but slightly swollen 
and without redness.  The range of motion was from zero to 
100 degrees, with mild anterior crepitus and pain only at 
extreme flexion.  The veteran's posture and gait were very 
normal and he did not use any assistive device.  The report 
contains diagnoses of (1) status post recent total knee 
arthroplasty of the right with very good outcome and 
function; and (2) osteoarthritis of the left knee, with 
arthroplasty planned for mid July 2004.  The May 2004 VA 
examination report also noted that the veteran was on 
medication for hypertension, which was generally under good 
control.   In an addendum the examiner opined that the knee 
joints had no additional limitations due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.

The veteran underwent left total knee arthroplasty by VA in 
July 2004.  Subsequently, during a May 2005 VA examination of 
his knees, particularly the right one, the veteran reported 
pain with ambulating, and noted that the right knee swells 
every evening, but did not lock, did buckle and pop, and did 
not grind.  He did not use any brace, cane, or crutch.  He 
took Bextra with relief.  He was unable to walk more than 500 
feet, and could not kneel, squat, climb, or walk inclines.  
The veteran stated that he retired in January 2005 from his 
job as a civilian transportation operations specialist 
because of his knees.  

On examination, the veteran had some anterior instability and 
some lateral crepitus.  Range of motion was from zero to 90 
degrees with pain at the extremes.  Motor strength was 5/5.  
There was no diminution in range of motion or strength with 
repetitions.  The examiner opined that there was "no Deluca 
criteria."  In an addendum, the examiner opined that there 
was no pain on range of motion or flare-ups on either of the 
knee joints except as previously stated; all joints had no 
additional limitations due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.

The report of a May 2006 VA examination for diabetes mellitus 
concluded with diagnoses of (1) diabetes mellitus type II, 
without apparent complications; and (2) hypertension, without 
apparent complications.  The report also contains findings 
regarding the left and right knee disabilities.  On 
examination, there was a very slight anterior laxity on the 
right and the left side was stable.  There was no redness, 
swelling or deformity, and strength was normal.  Both knees 
demonstrated extension to zero degrees and flexion to 90 
degrees, with  pain at the extremes of flexion.  No Deluca 
criteria were found to be present.  Previous X-rays showed 
that the joint replacements were without any sign of failure.  
The veteran demonstrated normal posture and gait using his 
walker and soft knee braces.  The pertinent impression was 
post bilateral knee replacement with lingering limited range 
of motion.

In a March 2007 statement, C.W. Wimberly, M.D., reported 
being the veteran's family physician for over the past ten 
years.  Dr. Wimberly noted the veteran's bilateral knee 
replacements in 2004, and stated that since the surgeries 
that the veteran lacked the stability that would be expected 
of a man his age.  Dr. Wimberly opined that the veteran had 
major mobility issues that prevented his ability to handle 
routine tasks involving bending his knees.  It was noted that 
the veteran experienced pain, swelling and discomfort that at 
times was severe.  Dr. Wimberly opined that the veteran could 
no longer be a productive member in the work force; and could 
not realize gainful employment due to the knee issues.

The claims file contains lay statements attesting as to the 
severity of the veteran's bilateral knee disabilities and 
their detrimental effect on the veteran's ability to work.  
The claims file also contains a VA Form 21-4192 received in 
May 2006, which contains information in connection with this 
claim.  In that form, the veteran's employer stated that the 
veteran had not worked since December 2004, and that he had 
"retired-not on disability."

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and/or mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted, the evidence 
does not show-even when considering the limitations and 
exacerbations due to the veteran's service-connected 
disabilities-that some factor exists that takes this 
veteran's case outside the realm of the usual so as to render 
impracticable his schedular ratings.  On this point, the 
Board finds that the schedular rating criteria are not 
inadequate to rate the veteran's service-connected 
disabilities.  

The RO has evaluated each of the service-connected 
disabilities under diagnostic code criteria pursuant to 
diagnostic codes under which the respective disabilities are 
not rated at the maximum rating.  The claimed cause of the 
asserted TDIU are the two service-connected knee 
disabilities, which are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under that code, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints.  

Limitation of motion of the knee may be evaluated under 
diagnostic criteria on the basis of limitation of motion of 
leg flexion, pursuant to Diagnostic Code 5260; and leg 
extension, pursuant to Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a.  At the extreme, under Diagnostic Code 5256, 
ankylosis of the knee is ratable for no motion at all, based 
on the angle of flexion at which the knee is ankylosed.  Id.  
The maximum ratings for Diagnostic Codes 5260, 5261 and 5256 
are 30, 50, and 60, respectively.  Id.  Thus under the latter 
two, the assigned ratings for the two knee disabilities has 
not approached the maximum diagnostic ratings assignable for 
each.

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
(for limitation of motion) and 5257 (for recurrent 
subluxation or lateral instability), respectively. VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  Also, a separate rating 
could be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Given the schedular criteria available for rating these 
disabilities, the Board does not find that either of the knee 
disabilities manifest symptomatology for which the schedular 
rating criteria would be inadequate.  Review of the medical 
evidence of record in light of the diagnostic criteria of the 
relevant codes indicate that the disabilities can each be 
adequately rated under the pertinent codes.  

Though the veteran does not claim that his hypertension or 
diabetes mellitus type II impact significantly on this claim, 
the same logic applies.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (hypertensive vascular disease (maximum assignable 
rating of 60 percent for diastolic pressure predominantly 130 
or more));  38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes 
mellitus (maximum assignable rating of 100 percent if 
requiring more than one daily injection of insulin, 
restricted diet, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits, plus 
progressive loss of weight, strength, or complications 
separately compensable)). 

In summary, the Board concludes that the schedular rating 
criteria for the knee disabilities and other service-
connected disabilities are not inadequate to rate these 
disabilities.  Notwithstanding Dr. Wimberly's opinion, while 
the evidence may show that these disabilities might limit the 
veteran to sedentary employment, this is insufficient by 
itself to show that service-connected disabilities preclude 
sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, Supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

The Board is aware of the veteran's claimed difficulties in 
seeking and maintaining substantially gainful employment.  
The veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Additionally, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to TDIU is denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


